Citation Nr: 0302921	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  99-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for leg cramps.

2.  Entitlement to service connection for low back pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Meniere's disease.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of an 
appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This appeal arose from a February 1999 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In June 2001, this case was remanded by 
the Board of Veterans Appeals (Board) for further evidentiary 
development.  In October 2002, the veteran was provided with 
a supplemental statement of the case (SSOC), which informed 
him of the continued denial of his claims.  


FINDINGS OF FACT

1.  The veteran does not suffer from leg cramps which can be 
related to his period of service.

2.  The veteran does not suffer from low back pain which can 
be related to his period of service, nor does he have 
arthritis which presented to a compensable degree within one 
year of his discharge.

3.  The RO denied entitlement to service connection for 
Meniere's disease and for the residuals of an appendectomy in 
December 1984.  The veteran was notified of this decision on 
January 8, 1985.

4.  Additional evidence submitted since that time is not 
relevant to or probative of the question of whether the 
veteran's Meniere's disease and residuals of an appendectomy 
had their onset in service, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.


CONCLUSIONS OF LAW

1.  Leg cramps were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159 (2002).

2.  Low back pain was not incurred in or aggravated by 
service, nor may degenerative joint disease (DJD) of the 
lumbar spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2002).

3.  Evidence received since the RO denied entitlement to 
service connection for Meniere's disease and the residuals of 
an appendectomy in 1984 is not new and material, and the 
December 1984 decision of the RO remains final and is not 
reopened.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he currently suffers from leg 
cramps and low back pain which he has asserted began in 
service and should thus be service-connected.  He has also 
argued that he has presented new and material evidence to 
reopen and grant his claims for service connection for 
Meniere's disease and the residuals of an appendectomy.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

Initially, it is noted that the veteran's service medical 
records were apparently destroyed in a fire at the National 
Personnel Records Center in 1973  (see the September 1984 VA 
Form 07-3101, Request for Information).  Because of this, the 
RO made several attempts to obtain records through 
alternative sources.  In September 1990, it was noted that 
there were no records held by the Surgeon General's Office 
pertaining to the veteran.  Attempts at the same time to 
request records from the service hospital where the veteran 
asserted he had sought treatment were also fruitless (see the 
September 1990 VA Form 21-3101, Request for Information).  
Further attempts in January 1991 also located no records (see 
the January 1991 VA Form 21-3101, Request for Information).  
As a consequence, there are no service medical records of 
file in this case.

Leg cramps

The veteran was afforded a VA examination in March 2002.  He 
stated that he had begun to experience bilateral leg cramps 
of the muscles of the calves approximately 5 years before.  
The physical examination found no tenderness to palpation of 
the thigh or calf muscles bilaterally.  There was no muscle 
atrophy, nor were there any signs of muscle cramping during 
the examination.  The diagnosis was history of leg cramps, 
which were intermittently symptomatic.  A corrected opinion 
was provided by the examiner in July 2002.  It was stated 
that it was not as likely as not that the leg cramps were 
related to service, given their onset more than 50 years 
after separation from service.

Low back pain

The veteran was afforded a VA examination in March 2002.  He 
stated that he had begun to experience low back pain 45 to 50 
years before, following service.  He stated that he received 
chiropractic treatment at that time and had had no 
recurrence.  At the time of this examination, he was symptom-
free.  The examination found no deformity and no point 
tenderness.  The muscles of the spine were normal and his 
posture and gait were within normal limits.  An x-ray showed 
some degenerative changes.  The diagnosis was history of low 
back pain without recurrence over the past 40 years.  A 
corrected opinion provided in July 2002 stated that it was 
not as likely as not that the back pain was related to 
service, since its onset was after his separation from 
service.  It was also noted that he was currently 
asymptomatic.

Meniere's disease and the residuals of an appendectomy

At the time that the RO denied entitlement to service 
connection for Meniere's disease and the residuals of an 
appendectomy, the evidence of record did not include any 
service medical records nor any evidence of current 
disabilities.  Based upon this evidence, it was found that 
there was no basis upon which to grant service connection.

Following this denial, the veteran submitted a statement in 
August 2001, which included a copy of a furlough card which 
he stated proved that he had been hospitalized at a VA 
facility for Meniere's disease in September 1952.  However, 
this card made no mention of this disorder and the veteran 
conceded in this statement that the actual hospital records 
no longer existed.  He also argued that the evidence that he 
had submitted showed that he had been treated for syphilis in 
service and that an article concerning Meniere's disease 
showed that syphilis can result in Meniere's; moreover, he 
asserted that his Meniere's disease had been caused the 
repeated concussion of exploding artillery fire (the article 
noted that a head injury could also result in this disease).  

The veteran was afforded a VA examination in March 2002.  The 
veteran stated that he had experienced the sudden onset in 
1951 of dizziness, loss of balance and loss of hearing in the 
left ear.  He also subsequently suffered loss of hearing in 
the right ear.  The examination found bilateral sensorineural 
hearing loss.  The examiner stated that the veteran did not 
have and had never had Meniere's disease; rather, he had 
suffered an acute attack of labyrinthitis in 1951 which had 
resulted in hearing loss and dizziness.  Since the veteran 
never had Meniere's disease, its presence could not be 
related to any incident of service.

During the March 2002 examination, the veteran stated that he 
had had an appendectomy in 1942.  His abdomen showed a 
linear-shaped scar in the right lower quadrant.  It was 7 cm 
in length and approximately .5 cm in width.  This scar was 
nontender, was soft in texture and displayed no evidence of 
ulceration or keloid formation.  The scar was flesh-colored 
and had caused no disfigurement or functional limitations.  
The diagnosis was asymptomatic appendectomy scar.  


Relevant laws and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).

New and material

There were amendments made to the regulations governing new 
and material evidence as part of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103A & 5107 (2002)).  
These amendments altered the definition of what constitutes 
"new and material" evidence, see 38 C.F.R. § 3.156(a) 
(2002), as well as redefining the application of the duty to 
assist, see 38 C.F.R. § 3.159(c) (2002), and finding that 
medical examinations and opinions are required only after new 
and material evidence has been presented, see 38 C.F.R. 
§ 3.159(c)(4)(iii) (2002).  However, these amendments are 
only effective prospectively for claims filed on or after 
August 29, 2001.  Therefore, since this appellant's claims 
were filed in January 1999, the definition of "new and 
material" evidence effective at that time will be used.  

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

As noted, the VCAA was signed into law on November 9, 2000.  
This significantly enhanced the notification and assistance 
duties of VA towards claimants.  In regard to the service 
connection claims, the Board finds that these duties have 
been met in this case.  Initially, as noted above, the RO 
made every reasonable effort to obtain the veteran's service 
medical records, to no avail.  The veteran was provided with 
a statement of the case (SOC) in March 1999 which informed of 
the evidence and regulations that had been relied upon in 
deciding his claims and which explained why that evidence had 
not substantiated his claims.  In June 2001, the Board 
remanded this case, in part, so that the veteran could be 
informed of the new notification requirements and the 
development procedures created by the passage of the VCAA.  
On July 26, 2001 the RO sent the veteran correspondence which 
informed him of what types of evidence he needed in order to 
substantiate his claims.  He was informed of what types of 
evidence and information he should obtain and what 
information and evidence VA would obtain.  In August 2001, 
the veteran submitted additional evidence and in March 2002 
he was afforded VA examinations.  In October 2002, he was 
provided a SSOC, which provided him with the new post-VCAA 
regulations, specifically 38 C.F.R. §§ 3.102 and 3.159 
(2002).  These regulations explained the new duties of VA and 
informed him of the types of evidence and information that he 
should provide and what evidence and information VA would 
obtain.  He was also told of the duty to inform him of any 
named evidence that could not be obtained.  This SSOC also 
explained why the evidence of record did not substantiate his 
claims for service connection.  That same month, the RO sent 
the veteran a letter informing him that his claims were being 
forwarded to the Board and that he could submit additional 
evidence in support of his claims.

Thus, the RO has informed the veteran of the information and 
evidence necessary to substantiate his claims.  The RO has 
also provided the veteran with an examination and notified 
him of what evidence and information was being obtained by VA 
and what information and evidence he needed to provide in 
support of his claims.  For these reasons, further 
development is not needed to meet the requirements of VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

Leg cramps

After a careful review of the evidence of record, it is found 
that the evidence does not support a grant of entitlement to 
service connection for leg cramps.  Initially, it is noted 
that there are no service medical records available in this 
case.  However, at the time of the VA examination conducted 
in March 2002, the veteran had stated that his leg cramps had 
had their onset some 5 years before.  Given the reported 
onset of these complaints more than 50 years after his 
discharge, the VA examiner opined that they were not related 
to his service.  Therefore, there is no basis in this record 
to support a finding of service connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for leg cramps.


Low back pain

After carefully reviewing the record, it is found that the 
evidence does not support a finding of entitlement to service 
connection for low back pain.  Again, it is noted that there 
are no service medical records available in this case.  
However, the veteran stated during the March 2002 VA 
examination that he had first suffered from low back pain 
some 45 to 50 years before, after his separation from 
service.  In addition, he noted that this pain had been 
corrected by chiropractic treatment at that time and had not 
recurred.  In fact, at the time of the examination he was 
noted to asymptomatic.  Based upon this evidence, the VA 
examiner opined that his complaints of back pain were not 
related to his period of service, given that they had begun 
after his discharge.  The VA examination did find DJD of the 
lumbar spine; however, there is no evidence of record that 
this condition was present to a compensable degree within one 
year of his separation from service.  Therefore, service 
connection cannot be granted on this record.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for low back pain.


Meniere's disease and residuals of an appendectomy

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claims for 
service connection for Meniere's disease and the residuals of 
an appendectomy are not reopened and the December 1984 
decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  See 38 C.F.R. 
§ 3.156(a) (2000).  In the instant case, the additional 
evidence is merely cumulative.  The evidence previously of 
record showed the veteran's contentions that he suffered from 
Meniere's disease and the residuals of an appendectomy which 
had had their onset in service.  No objective evidence was of 
record to show that Meniere's disease had begun in service or 
that he had had an appendectomy performed during service.  
The additional evidence shows nothing new to establish that 
these conditions started in service.  In regard to Meniere's 
disease, the VA examination conducted in March 2002 stated 
unequivocally that the veteran did not have and never had 
this disorder.  Therefore, since the disorder did not exist, 
it could not have been incurred in service.  Moreover, such 
adverse evidence cannot be relied upon to reopen a claim.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992).  In 
regard to the claim for the residuals of an appendectomy, 
while the VA examination did show a residual, asymptomatic 
appendectomy scar, this examination did nothing to establish 
that the appendectomy was performed during service.  

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for Meniere's disease and the residuals of an 
appendectomy.  Since it has been determined that no new 
evidence has been submitted, no further analysis is needed, 
for the evidence could not be "new and material" if it is 
not new.  Smith v. West, 12 Vet. App. 312 (1999).


ORDER

Service connection for leg cramps is denied.

Service connection for low back pain is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for Meniere's disease, the 
benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for the residuals of an 
appendectomy, the benefit sought on appeal is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

